UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6967



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MARLON BRAMWELL,

                                            Defendant - Appellant.



                            No. 98-6226



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MARLON BRAMWELL, a/k/a May Day,

                                            Defendant - Appellant.



                            No. 98-6227



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


MARLON BRAMWELL, a/k/a May Day,

                                           Defendant - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge; Albert V. Bryan, Jr., Senior District Judge. (CR-91-429-A,
CA-97-677-AM)


Submitted:   October 8, 1998           Decided:   October 21, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Nos. 97-6967 and 98-6227 affirmed and No. 98-6226 dismissed by
unpublished per curiam opinion.


Marlon Bramwell, Appellant Pro Se. Robert Clifford Chesnut, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Marlon Bramwell seeks to appeal the district court’s orders

denying his motion to modify a discovery order in No. 97-6967; de-

nying his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998), in No. 98-6226; and denying his motion for a certificate of

appealability in No. 98-6227. We have reviewed the record and the

district court’s opinions and find no reversible error. According-

ly, we affirm in appeals No. 97-6967 and No. 98-6227, and deny a

certificate of appealability and dismiss the appeal in No. 98-6226

on the reasoning of the district court. United States v. Bramwell,

Nos. CR-91-429; CA-97-677-AM (E.D. Va. Apr. 2, 1996, July 21 &

Sept. 2, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                              Nos. 97-6967 and 98-6227 - AFFIRMED

                              No. 98-6226 - DISMISSED




                                3